DETAILED ACTION
This application is pursuant to the claims filed November 1, 2021. Currently claims 7-20 are pending with claims7-20 amended, claims 1-6 canceled, and claims 21-26 newly added. Below follows a complete first action on the merits of claims 7-26.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the drawings overcome the previous drawing objections. 
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14, 18-19, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation a first spacing and a second spacing in lines 11-12. However, it is unclear if these first spacing and second spacing form the same or different spaces than the “spaced therefrom” language of lines 3-5. For examination purposes, they will be interpreted as the same. 
Claim 18 recites the language “a spacing” between the first tubular member and the cable in line 3. However, it is unclear if this spacing forms the same or different space than the “spaced therefrom” language of claim 15, line 3. For examination purposes, they will be interpreted as the same. 
Claim 19 recites the language “a spacing” between the first tubular member and the second tubular member in line 3. However, it is unclear if this spacing forms the same or different space than the “spaced therefrom” language of claim 15, line 5. For examination purposes, they will be interpreted as the same. 
Claims 8-14 and 24-26 are rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (US PGPUB: 2014/0276739). 
Regarding independent claim 7, Brennan discloses a microwave ablation antenna assembly (Fig. 3A, 7A: 12) comprising: 
a coaxial cable (14) terminating in a radiating section (316, 318; [0058]; Fig. 3A, 7A); 
a first tubular member (35) circumscribing the coaxial cable (Fig. 3A) and spaced therefrom to permit fluid flow therebetween (Fig. 3A; [0057] “inner tubular member 35 is coaxially disposed around the feedline 14 and defines a first lumen 37 therebetween”; [0065] refers to lumen 37 as a fluid inflow conduit);
a second tubular member (30) circumscribing the first tubular member (Fig. 3A) and spaced therefrom to permit fluid flow therebetween (Fig. 3A; [0057] “outer tubular member 30 is coaxially disposed around the inner tubular member 35 and defines a second lumen 33 therebetween”; [0065] refers to lumen 33 as a fluid outflow conduit); 
a hub (40) configured to receive the coaxial cable (14), first tubular member (35), and second tubular member (30; Fig. 3A; [0052]-[0053]), the hub including a fluid inflow chamber (147) and a fluid outflow chamber (143; [0070], Fig. 3A); 
a hub divider (160) and hub cap (150; note [0070] refers to 150/160 in sealing engagement with the inner walls of hub body 43 of hub 40) separating the fluid inflow chamber from the fluid outflow chamber ([0053], [0070]; Fig. 3A) and prohibiting fluid flow between the fluid inflow chamber and the fluid outflow chamber ([0053], [0070], [0071] refers to the hub divider as in sealing engagement with the second member 35) except through a first spacing between the coaxial cable and the first tubular member (Fig. 3A, [0057], [0065], [0070] display first spacing 37 where fluid flows between the first tubular member and the cable) and through a second spacing between the first tubular member and the second tubular member (Fig. 3A; [0057], [0070]; See second spacing 33 where fluid flows between the first and second tubular members; note it naturally follows that the hub divider does not prevent fluid flow in the spacing 33, 37 as these spaces are fluid lumen that permit fluid flow).
While Brannan discloses a hub divider and hub cap, Brannan does not explicitly disclose these two pieces are integrally formed. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have integrally formed the hub cap and the hub divider, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP2144.04 (IV) (B).

    PNG
    media_image1.png
    459
    810
    media_image1.png
    Greyscale
Regarding dependent claim 8, in view of claim 7, Brannan further discloses further comprising at least one rib formed on an interior surface of the hub and engaging at least one groove formed on the integrally formed hub divider and hub cap (see annotated Fig. 3A below).

Regarding dependent claim 9, in view of claim 7, Brannan further discloses further comprising at least one o-ring (157) forming a seal in combination with the integrally formed hub divider and hub cap between the fluid inflow chamber and the fluid outflow chamber ([0056] describes the o-ring engaging with 150/160 to provide a sealing force, where [0071] discuses 150/160 as providing a seal between the outflow and inflow chambers).
Regarding dependent claim 10, in view of claim 7, Brannan further discloses wherein to the radiating section (Fig. 3A-3B; [0053], [0064]) is in fluid communication with the fluid inflow chamber and the fluid outflow chamber (Fig. 3A-3B; [0053], [0064]).
Regarding dependent claim 11, in view of claim 7, Brannan further discloses wherein the radiating section is in fluid communication with the fluid inflow chamber via the first spacing  (Fig. 3A-3B; [0057], [0065], [0070], [0073] display the fluid inflow chamber in fluid communication with the radiating section via spacing 37) and with the fluid outflow chamber via the second spacing (Fig. 3A-3B; [0057], [0065], [0070], [0073] display the fluid outflow chamber in fluid communication with the radiating section via spacing 33). 

    PNG
    media_image2.png
    459
    810
    media_image2.png
    Greyscale
Regarding dependent claim 12, in view of claim 11, Brannan further discloses wherein the integrally formed hub divider and hub cap includes a window fluidly connecting the fluid outflow chamber with the second spacing (see annotated Fig. 3A below which displays the window formed in the hub that allows or fluid to enter the outflow chamber from the second spacing 33 between the outer and tubular member).
Regarding dependent claim 13, in view of claim 7, Brannan further discloses wherein a proximal portion of the first tubular member is adhered to a proximal portion of the integrally formed hub divider and hub cap. (Fig. 3A and [0071] discuss the proximal portion of the hub divider 160 and the inner tubular member proximal portion at 38 that creates a watertight seal with the hub divider, interpreted as adhered at least at this point). 

    PNG
    media_image3.png
    617
    908
    media_image3.png
    Greyscale
Regarding dependent claim 24, in view of the combination of claim 7, Brannan further discloses wherein the integrally formed hub divider and hub cap includes: a proximal portion separating the inflow chamber from the outflow chamber (see annotated Fig. 3A below “proximal portion” which separates the chambers); a distal portion disposed distal to the proximal portion (see annotated Fig. 3A below “distal portion” which is distal to the proximal potion); and an intermediate portion extending through the outflow chamber between the proximal and distal portions (see annotated Fig. 3A below “intermediate portion” which extends through the outflow chamber and is between the proximal and distal portions).
Regarding dependent claim 25, in view of the combination of claim 24, Brannan further discloses wherein the proximal portion is configured to receive the first tubular member therethrough (see Fig. 3A which displays the defined proximal portion receiving the first tubular member; see also [0070] which discusses proximal portion receiving tubular member 35), and a proximal end of the second tubular member terminates within the fluid outflow chamber distal to the proximal portion (see Fig. 3A which displays second tubular member terminating in the fluid outflow channel).
Regarding dependent claim 26, in view of the combination of claim 24, Brannan further discloses wherein the distal portion is configured to receive the first and second tubular members therethrough (see Fig 3A and [007] which display the distal portion receives the first and second outflow chambers).
Regarding independent claim 15, Brannan discloses a microwave ablation antenna assembly (Fig. 3A, 7A: 12) comprising: 
a coaxial cable (14) terminating in a radiating section (316, 318; [0058]; Fig. 3A, 7A); 
a first tubular member (35) circumscribing the coaxial cable (Fig. 3A) and spaced therefrom to permit fluid flow therebetween (Fig. 3A; [0057] “inner tubular member 35 is coaxially disposed around the feedline 14 and defines a first lumen 37 therebetween”; [0065] refers to lumen 37 as a fluid inflow conduit); 
a second tubular member (30) circumscribing the first tubular member (Fig. 3A) and spaced therefrom to permit fluid flow therebetween (Fig. 3A; [0057] “outer tubular member 30 is coaxially disposed around the inner tubular member 35 and defines a second lumen 33 therebetween”; [0065] refers to lumen 33 as a fluid outflow conduit); 
a hub (40) configured to receive the coaxial cable (14), the first tubular member (35), and the second tubular member (30; Fig. 3A; [0052]-[0053]), the hub including a fluid inflow chamber (147) and a fluid outflow chamber (143; [0070], Fig. 3A); and
a hub divider (160) and hub cap (150; note [0070] refers to 150/160 in sealing engagement with the inner walls of hub body 43 of hub 40) separating the fluid inflow chamber from the fluid outflow chamber ([0053], [0070]; Fig. 3A) and prohibiting fluid flow between the fluid inflow chamber and the fluid outflow chamber ([0053], [0070], [0071] refers to the hub divider as in sealing engagement with the second member 35). 
While Brannan discloses a hub divider and hub cap, Brannan does not explicitly disclose these two pieces are integrally formed. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have integrally formed the hub cap and the hub divider, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP2144.04 (IV) (B).

    PNG
    media_image1.png
    459
    810
    media_image1.png
    Greyscale
Regarding dependent claim 16, in view of the combination of claim 15, Brannan further discloses wherein the hub includes an interior surface and a rib formed thereon, and the integrally formed hub divider and hub cap includes a groove configured to engage the rib (see annotated Fig. 3A below).

Regarding dependent claim 17, in view of claim 15, Brannan further discloses disclose further comprising at least one o-ring (157) forming a seal in combination with the integrally formed hub divider and hub cap between the fluid inflow chamber and the fluid outflow chamber ([0056] describes the o-ring engaging with 150/160 to provide a sealing force, where [0071] discuses 150/160 as providing a seal between the outflow and inflow chambers).
Regarding dependent claim 18, in view of claim 15, Brannan further discloses wherein the fluid outflow chamber is in fluid communication with a spacing between the first tubular member and the second tubular member (Fig. 3A-3B; [0057], [0065], [0070] See second spacing 33 where fluid flows between the first and second tubular members; note it .
Regarding dependent claim 19, in view of the combination of claim 15, Brannan further discloses wherein the integrally formed hub divider and hub cap includes a window fluidly connecting the fluid outflow chamber with a spacing between the first tubular member and the second tubular member ([0057], [0070]; see also annotated Fig. 3A below which displays the window formed in the hub that allows or fluid to enter the fluid outflow chamber from the spacing 33 between the first and second tubular members).

    PNG
    media_image2.png
    459
    810
    media_image2.png
    Greyscale

Regarding dependent claim 20, in view of claim 15, Brannan further discloses wherein a proximal portion of the first tubular member is adhered to a proximal portion of the integrally formed hub divider and hub cap 
Regarding independent claim 21, Brannan discloses a microwave antenna assembly (Fig. 3A, 7A: 12), comprising: 
a coaxial cable (14) having a distal radiating section configured to delivery energy to tissue (316, 318; [0058], [0063]; Fig. 3A, 7A); 
a first tubular member (35) surrounding the coaxial cable (Fig. 3A) and defining a first fluid channel between the first tubular member and the coaxial cable (Fig. 3A; [0057] “inner tubular member 35 is coaxially disposed around the feedline 14 and defines a first lumen 37 therebetween”; [0065] refers to lumen 37 as a fluid inflow conduit); 
a second tubular member (30) surrounding the first tubular member (Fig. 3A) and defining a second fluid channel between the second tubular member and the first tubular member (Fig. 3A; [0057] “outer tubular member 30 is coaxially disposed around the inner tubular member 35 and defines a second lumen 33 therebetween”; [0065] refers to lumen 33 as a fluid outflow conduit);
a hub (40) configured to receive the coaxial cable (14), first tubular member (35), and second tubular member (30; Fig. 3A; [0052]-[0053]), the hub including a fluid inflow chamber (147) and a fluid outflow chamber (143; [0070], Fig. 3A), and 
a hub divider (160) and hub cap (150; note [0070] refers to 150/160 in sealing engagement with the inner walls of hub body 43 of hub 40) configured to fluidly seal the inflow chamber from the outflow chamber ([0053], [0070], [0071] refers to the hub divider as in sealing engagement with the second member 35), the hub divider and hub cap including: 
a proximal portion separating the inflow chamber from the outflow chamber (see annotated Fig. 3A below “proximal portion” which separates the chambers) and configured to receive the first tubular member therethrough (see Fig. 3A which ; 
a distal portion disposed distal to the proximal portion see annotated Fig. 3A below “distal portion” which is distal to the proximal potion) and configured to receive the first and second tubular members therethrough (see Fig 3A and [007] which display the distal portion receives the first and second outflow chambers); and 

    PNG
    media_image3.png
    617
    908
    media_image3.png
    Greyscale
an intermediate portion extending through the outflow chamber between the proximal and distal portions (see annotated Fig. 3A below “intermediate portion” which extends through the outflow chamber and is between the proximal and distal portions).

While Brannan discloses a hub divider and hub cap, Brannan does not explicitly disclose these two pieces are integrally formed. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have integrally formed the hub cap and the hub divider, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP2144.04 (IV) (B).
Regarding dependent claim 22, in view of the combination of claim 21, Brannan further discloses wherein a proximal end of the second tubular member terminates within the intermediate portion (see Fig. 3A which displays second tubular member terminating in the fluid outflow channel).
Regarding dependent claim 23, in view of the combination of claim 21, Brannan further discloses wherein the proximal portion is disposed proximal to a proximal end of the second tubular member (see Fig, 3 where the defined proximal portion is disposed proximal to a proximal end of the second tubular member 30).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan et al (US PGPUB: 2014/0276739) in view of Rencher et al (US PGPUB: 2013/0237982). 
Regarding dependent claim 14, in view of claim 7, Brannan does not explicitly disclose wherein a proximal portion of the second tubular member is adhered to a distal portion of the integrally formed hub divider and hub cap.
However, Rencher discloses a second tubular member (104) that includes a proximal portion that is hub divider (tube 122 interpreted as hub divider as it divides the housing 102 (i.e. hub)) into a flow channel and an outer channel) comprises a distal portion (Fig. 2B). The proximal portion of the second member is adhered to the distal portion of the hub divider (Fig. . 
Response to Arguments
Applicant’s Remarks filed November 11, 2021 are acknowledged. Applicant’s amendments to the claims necessitated a new grounds of rejection outlined above. Examiner notes the claims are now rejected over Brannan and the 103 rational of “making integral” as discussed in MPEP 2144.0(VI)(B). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794